Citation Nr: 0527423	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for neck condition.

2.  Entitlement to service connection for back condition.

3.  Entitlement to service connection for right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1988 
to October 1992, with prior periods of inactive duty service.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in August 2002, which denied the claims.

The veteran was scheduled for a Travel Board hearing on June 
9, 2005.  The day before the scheduled hearing, the veteran 
submitted a statement indicating that he could not report due 
to his back condition and because he did not have anyone to 
drive him to the appointment.  He indicated that he would 
submit a statement from his physician to support his request 
for an extension.  To date, no medical statement has been 
received by the Board.    

Pursuant to 38 C.F.R. § 20.704(c), requests to reschedule a 
hearing may be made at any time up to two weeks prior to the 
scheduled date of the hearing if good cause is shown.  
Examples of good cause include, but are not limited to, 
illness of the appellant or representative, difficulty in 
obtaining necessary records, and unavailability of a 
necessary witness.  If the veteran fails to report for the 
hearing, the hearing may be rescheduled at the veteran's 
request if good cause is shown for the failure to report, and 
for failing to make a timely request for postponement.  
38 C.F.R. § 20.704(d).  In this case, the Board will give the 
veteran the benefit-of-the-doubt and find that good cause has 
been shown, and that the Travel Board hearing can be 
rescheduled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Review of the file reveals that during his RO hearing, the 
veteran testified that he began receiving treatment for his 
back condition 5 to 6 months previously at the VA medical 
center in Tuskegee, Alabama, and that the facility "knew" 
about his right knee and neck conditions, but were not 
treating them.  There is no indication that these treatment 
records have been requested.  As these records may be 
relevant to the claim for service connection, they must be 
requested.  38 C.F.R. § 3.159(c) (2005).

Moreover, the veteran testified that he sought emergency room 
treatment at a Georgia hospital for his back condition.  The 
RO should obtain the necessary release from the veteran and 
obtain those records as well.

In June 2005, the veteran requested a rescheduling of his 
Travel Board hearing before a Veteran's Law Judge at the RO.  
As noted above, the Board finds that good cause for the 
request to reschedule has been shown.  Since the RO schedules 
Travel Board hearings, a remand of this matter to the RO is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
treatment records from the VA medical 
center in Tuskegee, Alabama, from 1992 
to the present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
condition from 1992 to the present, to 
specifically include the emergency room 
in the Columbus, Georgia, hospital where 
he sought treatment for his back.  After 
securing the necessary release, the RO 
should obtain these records.  If any 
records identified by the veteran are not 
available, the veteran should be notified 
of the problem.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.

4.  The RO should reschedule the 
appellant for a Travel Board hearing in 
accordance with his request.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

